Case 1:18-cv-01795-CFC Document 74-1 Filed 11/26/19 Page 1 of 1 PageID #: 373



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

GENZYME CORP. and THE REGENTS OF                )
THE UNIVERSITY OF MICHIGAN,                     )
                                                )
                        Plaintiffs,             )
                                                )
              v.                                )   C.A. No. 18-1795 (CFC)
                                                )   CONSOLIDATED
APOTEX INC. and APOTEX CORP., et al.,           )
                                                )
                        Defendants.             )

                                      DISMISSAL ORDER

       The Court, at the request of the Genzyme Corp. and The Regents of the University of

Michigan (“Plaintiffs”) and Defendant Zenara Pharma Private Limited (“Zenara”), hereby issues

the following Dismissal Order:

       1.     Each of Plaintiffs’ claims against Zenara with respect to the patents-in-suit is

hereby dismissed with prejudice.

       2.     Each of Zenara’s counterclaims with respect to the patents-in-suit is hereby

dismissed with prejudice.

       3.     Plaintiffs and Zenara are each to bear their own costs.

       4.     The Court retains jurisdiction to enforce this Order and the terms of the parties’

settlement agreement.


              SO ORDERED this _____ day of _______________, 2019.



                                            United States District Judge
